 


109 HR 1474 IH: The Federal Aviation Safety Security Act of 2005
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1474 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Sanders (for himself, Mr. LoBiondo, Ms. Loretta Sanchez of California, Mr. Kucinich, Ms. Solis, Mr. Payne, Mrs. Jones of Ohio, Mr. Lantos, Mr. Cummings, Mr. Frank of Massachusetts, Mr. Brown of Ohio, Mr. Ackerman, Mr. Gene Green of Texas, Mr. Michaud, Mr. McDermott, Mr. Clay, Ms. Herseth, Mr. Stark, Mr. Towns, Mr. Abercrombie, Ms. Ginny Brown-Waite of Florida, Mrs. Christensen, Mr. Menendez, Ms. Slaughter, Mr. Emanuel, Ms. DeLauro, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate certain functions performed at flight service stations of the Federal Aviation Administration as inherently governmental functions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the The Federal Aviation Safety Security Act of 2005. 
2.Inherently governmental determinationFor purposes of section 2(a) of the Federal Inventory Activities Act of 1998 (112 Stat. 2382), the functions performed by air traffic control specialists at flight service stations operated by the Federal Aviation Administration are inherently governmental functions and must be performed by Federal employees. 
3.Actions voidedAny action taken pursuant to section 2(a) of the Federal Inventory Activities Act of 1998 (112 Stat. 2382), or any other law or legal authority with respect to functions performed by air traffic control specialists at flight service stations operated by the Federal Aviation Administration is null and void. 
 
